Citation Nr: 0930807	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a disability rating for lumbar spine 
strain with degenerative disc disease in excess of 10 percent 
prior to July 21, 2003, and in excess of 20 percent 
thereafter.  

4.  Entitlement to a disability rating for cervical spine 
strain with degenerative disc disease in excess of 10 percent 
prior to September 26, 2003, and in excess of 20 percent 
thereafter.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant had active duty for training and inactive duty 
for training from June 1989 to April 1993.  Her confirmed 
periods of active duty for training were from July 5 through 
August 3, September 17 through September 29, and October 9 
through November 7, 1989; March 11 through March 24, 1991; 
and drills on August 18-19 and September 22-23, 1990; and 
January 11-12, March 21, 25, April 22, 25, June 20- 21, July 
25-26, and August 21, 1992.  There also is evidence from 
payroll records, orders and other service department records 
that the appellant had other periods of inactive duty 
training (drills) from 1989 to 1992.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from May 2003 and January 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California (RO).  In the May 
2003 rating decision the RO increased the evaluation for 
cervical spine disability from noncompensable to 10 percent, 
effective February 18, 2002; continued a 10 percent 
evaluation for lumbar spine disability; denied service 
connection for fatigue, fibromyalgia, and anxiety; and 
declined to reopen service connection claims for PTSD and 
depression.  
The RO, in a January 2005 rating decision, increased the 
evaluation for service connected lumbar spine disability from 
10 to 20 percent, effective July 21, 2003; continued a 10 
percent evaluation for cervical spine disability; denied the 
fibromyalgia claim; and denied entitlement to a TDIU. 

In September 2005, the appellant testified before a Decision 
Review Officer sitting at the RO, and in February 2008, the 
appellant testified before the undersigned Veterans Law Judge 
sitting at the RO.  Copies of the hearing transcripts are of 
record and have been reviewed.  The Veteran submitted 
additional evidence along with a waiver of initial RO 
consideration, which also covers the additional evidence 
received by the Board in March 2008, October 2008, February 
2009, and March 2009.

In July 2006, the RO increased the evaluation for cervical 
spine disability to 20 percent, effective September 26, 2003; 
continued the 20 percent for lumbar spine disability; and 
granted service connection for peripheral neuropathy of the 
upper extremities, bilaterally.  

Herein, the Board reopens the service connection claim for an 
acquired psychiatric disability, to include PTSD.  The 
reopened claim, the service connection claim for 
fibromyalgia, the increased rating claims for lumbar and 
cervical spine disabilities, and the TDIU claim, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A July 2002 Board decision denied entitlement to service 
connection for a chronic psychiatric disability, to include 
PTSD; the appellant did not file a timely appeal following 
appropriate notice, and that decision became final.  

2.  Evidence received since the July 2002 Board decision 
raises a reasonable possibility of substantiating the service 
connection claim for an acquired psychiatric disability, to 
include PTSD.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision that denied service 
connection for a chronic psychiatric disability, to include 
PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002); currently, 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the July 2002 Board decision that 
denied service connection for a psychiatric disability, to 
include PTSD, is new and material, and the appellant's 
service connection claim for pertinent disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The appellant is seeking to reopen service connection claims 
for an acquired psychiatric disability, to include PTSD.    

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
appellant's new and material evidence claim for an acquired 
psychiatric disability, the Board concludes that the VCAA 
does not preclude the Board from adjudicating this portion of 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening her service 
connection claim for an acquired psychiatric disability, to 
include PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

a.  Acquired Psychiatric Disability

The appellant originally filed a service connection for an 
acquired psychiatric disability in October 1992 and such 
claim was denied by the RO in a July 1994 rating decision on 
the basis that there was no evidence of a psychiatric 
disability having its onset during a period of inactive duty 
for training or active duty for training.  The appellant 
appealed the July 1994 rating decision.  The Board, in April 
1999, remanded the claim for further development, and 
ultimately denied the claim in a July 2002 decision, as there 
was no evidence showing that a chronic psychiatric disability 
had its onset during any period of active duty for training, 
or is otherwise related.  There was also no evidence showing 
a diagnosis of PTSD.  The appellant did not appeal the July 
2002 Board decision and it therefore became final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).

In February 2003, the appellant sought to reopen a service 
connection claim for an acquired psychiatric disability.

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Since the July 2002 Board decision is the last final 
decision, the appellant's service connection claim for a 
psychiatric disability, may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Here, "new" evidence is defined as evidence not previously 
submitted to agency decision- makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).
	
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

Evidence considered by the Board in its July 2002 decision 
includes service records, records from the Social Security 
Administration, VA medical evidence, private medical 
evidence, hearing transcript, and the appellant's 
contentions.  In this regard, in June 1990, S. Gabaeff, M.D., 
reported that the appellant was seen for anxiety associated 
with the death of her mother three days previously.  Acute 
anxiety and depression secondary to family tragedy was the 
impression.

In June 1991, S. Bolter, M.D., reported that the appellant 
gave a history of being prone to anxiety and depression all 
her life. It reportedly got worse when her mother died in 
June 1990.  She had cared for her mother for the last 3 years 
before her death.  She stated that she was still working 
through the grief.  She lived alone in a mobile home.  She 
had difficulty falling asleep and staying asleep. She denied 
bad dreams or nightmares. She attended reserves once a month.  
The diagnoses were adjustment disorder with mixed emotional 
features and panic disorder without agoraphobia.  Dr. Bolter 
stated that she had a long history of recurrent emotional 
disturbances and was undergoing a prolonged grief reaction 
which he referred to as an adjustment disorder.  There had 
been an element of dysthymia for many years and he supposed 
that this could be an additional diagnosis of chronic 
dysthymic disorder.  Her panic attacks reportedly occurred 
frequently enough to diagnose a panic disorder.  Her 
occupation, social and personal adjustment were moderately 
impaired.

In June 1991, H. Hurwitz, M.D., reported that the appellant 
had an anxiety disorder.

Dr. C. Grody, M.D., reported in August 1991 that the 
appellant had been referred to him the first time by a friend 
who was a patient of his, for worsening depression since the 
death of her mother for whom she had been the caretaker for 
many years. The appellant had a history of intermittent 
anxiety and low grade depression for many years, which was 
apparently lost in her addiction to her mother.  Medication 
had been prescribed for her symptoms, including depression, 
but she had not taken them for a long time.  She admitted 
still grieving intensely for her mother and having a sense of 
disorientation and meaninglessness to her life.  She 
experienced severe fatigue, anhedonia and dysphoria with 
social withdrawal and guilt. She expressed a fear for all 
medication.  She showed a very depressed affect with mild 
psychomotor retardation and a reluctance to talk without 
direct questioning.  The diagnoses were a dependent 
personality with chronic low grade depression, pre-existing, 
and a severe grief reaction and major depression. 

In January 1992, M. Bronzo, M.D., reported a psychiatric and 
limited neurological examination of the appellant for Social 
Security disability benefit purposes.  The appellant 
reportedly felt that she had had periods of depression at 
least dating back to her teens, some of which lasted months 
at a time, but she was in the midst of one of her worst 
bouts, which began in June 1990, with the death of her 
mother.  She also had a low energy level, and had spent 5 or 
6 months in 1991 on the couch due to the low energy level.  
Her psychiatric history included 5 periods of depression in 
the past, some lasting several months, and none of which was 
formally treated except that she was prescribed Tranxene in 
1982.  The diagnoses were major depressive episode, 
recurrent; and moderate panic disorder.  The examiner's 
prognosis was that she appeared to be suffering from a 
moderate, major depressive episode which appeared to be 
recurrent in nature.  The assessment was that the appellant 
would have moderate difficulty in understanding, carrying out 
and remembering simple instructions due to difficulty 
concentrating due to depression.  It was recorded that she 
would have moderate difficulty responding appropriately to 
co-workers, supervisors and the general public due to her 
somewhat flattened affect, depressed mood and difficulty 
concentrating.  It also was recorded that she would have 
difficulty maintaining a work pace or performing repetitive 
tasks or paying attention to safety given her speech 
slowness, difficulty concentrating, and depressed mood.

In February 1992, E. Giraldi, M.D., reported that the 
appellant had an affective disorder.

Dr. Grody reported in May 1992 that the appellant had been 
scheduled for active reserve duty from June 29 to July 12, 
1992, of a particularly rigorous nature. He believed that her 
medical condition that included depression prevented her from 
performing this duty without the risk of setting her back 
significantly. He did believe that she could perform lighter 
duty that involved less mentally demanding work.

In June 1992, Dr. Grody reported that he first saw the 
appellant in April 1991 for depression.   He had seen her two 
more times, the last having been in April 1992. Based on 
history, examinations and follow-up visits, the impression 
was that she was suffering from a major depressive disorder 
of the unipolar type, which had had a partial response to as 
yet inadequate doses of medication.  She had been the 
caretaker of her chronically ill mother upon whose death her 
depression became decompensated, with a significantly 
additional component of anxiety.  She reportedly had been 
employed part-time in the Naval Reserves and had had to leave 
her other job in retail when her depression worsened.  She 
had been unable to find employment since then.

On a service department questionnaire in November 1992, the 
appellant stated that she had had to go on antidepressants 
around January 1991 for stress, anxiety, and depression she 
had encountered in the Reserves.  She reported unfair 
treatment with mental, psychological and emotional distress. 
She referred to harassment and false accusations. She 
described sexual harassment from her military superiors over 
a 3-year period that had resulted in depression, anxiety and 
extreme stress. She stated that she was unable to work 
because of this.

A service department psychiatric evaluation in December 1992 
showed that the appellant had been referred by her commanding 
officer in the Reserves because of possible major depression 
and to determine her fitness for continued service in the 
Reserves.  She reportedly had a history of treatment for 
major depressive disorder of the unipolar type and had been 
prescribed an anti-depressant medication. She stated that she 
was unable to work because of down days when her depression 
was at its worst with uncontrollable crying spells, a feeling 
of helplessness, bed confinement when she would not get up or 
get dressed for 3-4 days, loss of appetite and thoughts of 
hurting herself to the extent that she had decided on the 
method and written a note.  Her last acute depression 
reportedly had been during the preceding month.  She stated 
that she had been refused release that she requested because 
of her claim of sexual harassment by her executive officer. 
Episodes of depression reportedly began in January 1991 and 
she first sought help in April 1991 through a civilian 
psychiatrist, whom she had seen three times, but no longer 
could afford to see him.  She showed poor eye contact.  
Affect was constricted but termed congruent with thought.  
Major depression, chronic, severe, without psychotic features 
was diagnosed.

A service department examination in January 1993 showed that 
the appellant had or had had depression or excessive worry 
and nervous trouble.  She reported that, due to stress in the 
reserves, she had had to go on antidepressants for depression 
and anxiety around February 1991.  Situational depression and 
anxiety were reported and the final diagnosis was major 
depression, chronic, severe, without psychotic features.

A report of a decision on Social Security Administration 
(SSA) disability benefits in February 1993 showed that the 
appellant testified about being unable to continue her last 
previous job as a sales person at a naval exchange store 
because of anxiety attacks and depression.  She reportedly 
had experienced such attacks most of her life, including 
during her school years.  The attacks were manifested by 
sweating and heart pounding. She also reported suicidal 
tendencies, including thoughts about overdosing on pills.  
The medical evidence showed a longstanding history of 
recurrent depression, recurrent panic attacks, a dependent 
personality disorder, a severe grief reaction related to the 
death of her mother in June 1990, an acute anxiety attack 
with depression secondary to the death of her mother, which 
required emergency room treatment, prescribed medication for 
anxiety and depression, an anxiety disorder that was moderate 
in degree, lack of follow through for treatment on the 
appellant's part that was characterized as malingering, which 
cast doubt on her description of the severity of depression 
and anxiety-related symptomatology. It was determined that 
she suffered from a severe dependent personality, an 
adjustment disorder with mixed emotional features versus 
major depression, and a mild panic disorder without 
agoraphobia.

Dr. S. Bolter, reported in September 1993 that the appellant 
had been examined pursuant to a claim for Social Security 
disability benefits.  She had been seen by Dr. Bolter before, 
in June 1991.  She reportedly had been unable to work since 
June 1992, because of depression.  She reportedly had sought 
psychiatric help in 1990 at which time it was indicated that 
she had been depressed intermittently many, many years, with 
worsening depression over three or four years, and much 
worsening since her mother's death.  Her activities had 
decreased since 1991, with none during her depressive 
episodes.  Since her mother's death in 1990, she had 
lingering and more severe depressive periods.  She also had 
typical anxiety symptoms which remained a great deal of the 
time.  She did not have panic attacks, but described chest 
tightness, shoulder tightness, shortness of breath, heart 
racing and perspiring. 
On the mental status examination, the appellant was tearful 
at times and had a resigned, depressed continence.  Eye 
contact was between 50 and 75 percent.  She talked about 
being depressed.  Depression lasted two or three weeks at a 
time and had forced her to stop her attempts at work during 
the previous year. She had definite suicidal ideas with the 
idea that life was not worth living. She had made no actual 
attempts because she guessed that she still had hope and a 
couple of good friends.  Affect was constricted resulting in 
restriction of the range of emotional expression.  Memory was 
described as spotty, when she would forget what she was 
talking about in the middle of a conversation.  The diagnoses 
were major depression, chronic, single episode, severe 
without psychotic features, chronic dysthymia, going back 
many years, and generalized anxiety disorder.  Psychosocial 
and environmental problems that might have affected her 
diagnoses included her mother's death and a preoccupation 
with depression and dysfunction with both enduring and acute 
circumstances.  Dr. Bolter stated that she needed psychiatric 
treatment to manage her medication, and psychotherapy.  
Without assistance, she would tend to have more frequent 
depressions superimposed upon her underlying chronic 
dysthymia.  She seemed to have decreasing interests, loss of 
energy, sleep disturbance, appetite disturbance, difficulty 
in concentration, suicidal ideation, and lowered self worth.  
Her activities were limited with her staying in her apartment 
mostly and difficulty following her interests through.  She 
had gone down hill over the previous two years with markedly 
impaired occupational adjustment, moderately to markedly 
impaired social adjustment and personal adjustment that had 
certainly been affected.  Dr. Bolter was not certain of the 
dynamics in her change for the worse but stated that it 
probably had something to do with unresolved conflict about 
her mother's death and it was important that she had never 
married and had taken care of her mother during the final 
years of her mother's illness while her brother and sister 
married and carried on with their lives.  This was described 
as speculation that would be clarified by psychotherapy.

On a VA examination in January 1994, history was presented by 
the appellant that she had chronic depression dating from 
sexual abuse she experienced when she was on active duty.  
She stated that she was groped, grabbed, insulted, fondled 
(in her breast areas), and touched (in her buttocks and 
genital areas).  She indicated that she had not been raped.  
She reportedly had had psychotherapy but had not been 
hospitalized for psychiatric reasons.  She described 
occasional suicidal thoughts. She recalled that her first 
depression was in 1990 and it had not changed. She had broken 
sleep, up to 5 hours daily.  The report of the objective 
findings reflected that there was a lot of blocking and 
anxiety. Affect was somewhat bland. Mood was bland and not 
clinically depressed.  She seemed to have a chronic, 
smoldering, low grade, major depression that had only been 
adequately treated.  The mental status examination was termed 
compatible with the overall impression of major depression.  
Major depression without psychotic features was diagnosed.

The appellant testified at a personal hearing before a 
hearing officer at the RO in August 1995.  She indicated that 
she had mild depression due to circumstantial things prior to 
her reserve duty.  She reportedly suffered extreme sexual 
harassment during active duty for training.  She described 
repeated urinalyses, copying of her file for which she was 
blamed, grabbing, and petty officers' putting their hands on 
her, trying to kiss her, and exposing themselves to her.  She 
stated that another superior officer refused to let her see a 
doctor for back pain.  She testified that, due to the 
harassment, she had terrible insomnia and cried on her way to 
drills.

On a VA examination in December 1995, the appellant presented 
a history of having been sexually molested as a child by a 
boarder in her home and raped, as a teenager, by a boy friend 
on one occasion and by a foster brother on another.  She also 
reported that she suffered sexual harassment during her 
active duty for training periods.  This occurred in 1991 when 
she was a reservist.  She described "them" kidding with her 
about sexual subjects, grabbing her breasts and grabbing her 
buttocks.  On another occasion during this period of time a 
guy reportedly stopped his car near her and exposed his erect 
penis to her.  It was noted that she was 31 when she enlisted 
in the reserves in 1989.  The examiner stated that the 
appellant's accounts of sexual harassment during her active 
duty for training were insignificant in terms of the 
development of any recurrent symptomatology when compared to 
the sexual abuse and rapes she suffered as a child and 
teenager.  The way she described the service events did not 
impress the examiner as being significantly traumatic for a 
woman who was over 30 years old.  The examiner found nothing 
that occurred from a psychiatric standpoint during the 
appellant's service period that in any way would have 
affected her status considering her pre-existing problems. 
She did not describe nightmares, flashbacks, intrusive 
thoughts, emotional blunting, or other symptoms of PTSD.  
Energy and concentration varied from day to day.  She had a 
low sex drive.  There were no symptoms of suicidal 
preoccupation, survivor's guilt, amnesia, a sense of a 
foreshortened future, or any other significant symptom of 
PTSD on any level.  The examiner was impressed by her being 
the third child in her family and having been the caregiver 
to her aging and physically ill mother. She never left the 
family home until her father died.  She then moved into a 
mobile home with her mother, where she continued to reside 
since her mother's death.  Her mother's death seemed to have 
precipitated whatever degree of depression that eventually 
led to her examination and treatment by Dr. Bolter.  There 
reportedly was a strong suggestion that she was significantly 
dysfunctional prior to reserve service with a history of 
child sexual molestation, teenage rapes and then sexual 
harassment with fondling and exposure during her reserve 
service.  The examiner saw no evidence of schizophrenia, 
bipolar disorder, or organic brain dysfunction. She did not 
impress the examiner as being anxious, hypervigilant or 
paranoid.  She did not impress the examiner as a 
significantly disturbed person and it was recorded, 
certainly, that no evidence was seen of PTSD or other major 
psychiatric condition. The examiner felt that she was in 
remission from an affective disorder best described as major 
depression as described by Dr. Bolter and by this examiner in 
January 1994.  She did not appear to be overly stressed.  She 
indicated that she had not discussed depression with her 
therapist the last time she had seen him.  The examiner saw 
no reason for psychiatric testing.  The final diagnosis was 
major depression in significant remission secondary to 
appropriate medication.  It was recorded that the appellant 
did not have PTSD in the examiner's judgment.  Passive 
dependent personality traits were prominent. 

In July 1997, the appellant completed a questionnaire for a 
claim for Social Security disability benefits indicating that 
her anxiety had worsened from a car accident she had had in 
January 1997.

The appellant testified at a personal hearing before a 
hearing officer at the RO in August 1997.   She testified 
that she had problems for teasing and harassment during her 
weekend drills.  She specified that she was subjected to 
grabbing, groping, headlocks, attempted kissing, grabbing in 
the front and in her crotch, genital exposure, and being 
asked out by her military superiors, including those who were 
married.  She also was subjected to repeated duties such as 
picking up trash all the time or to having to have urinalyses 
all the time.  Her treatment was described as humiliating and 
causal of a lot of grief, aggravation, and anxiety.  She felt 
that she was singled out.  She felt that her separation from 
the service due to disability and what happened to her during 
her service had caused a lot of mental and emotional stress 
and strain.

The appellant was examined by G. R. Hudak, M.D., in September 
1997 at the request of the state Department of Social 
Services. History was recorded that she had had anxiety and 
depression since the onset of fibromyalgia in 1990.  A 
psychiatric evaluation was accomplished and the final 
diagnoses were adjustment disorder with depressed and anxious 
mood, chronic, secondary to physical complaints, and 
dysthymia (considered).  It was noted that fibromyalgia had 
been reported in conjunction with a motor vehicle accident 
with contusion to the neck and the chest.  Her recorded 
stressors were moderate and manifested by unemployment, 
financial stressors and stressors of raising a child as a 
single parent. Dr. Hudak's review of the records noted a 
September 1993 diagnosis of major depression, chronic, single 
episode, severe, without psychotic features, chronic 
dysthymia, and generalized anxiety disorder.

During the appellant's personal hearing before a Board member 
sitting at the RO in October 1998, she testified that she had 
been subjected to harassment and frame-ups during her service 
which caused her stress and prevented her from pursuing her 
goal of a career in the service.  She specified the names of 
several military superiors who had harassed and treated her 
unfairly.  She detailed various incidents of sexual and job 
harassment to which she was subjected.  The way she was 
treated caused her distress, sleep problems and to cry over 
the last two years she was in the reserves.  She tried to 
complain but her superiors were responsible for the 
harassment and she was obligated to use the chain of command, 
so it was very difficult for her.  The service mistreatment 
she received reportedly caused sleep disturbance, chronic 
anxiety attacks, and fluctuating depression.  Prior to 
service, she described depression and anxiety, and had been 
prescribed medication for anxiety attacks before her service, 
but not as much as was needed since then. She testified that 
her anxiety and depression fell under the category of PTSD.

In November 1998, Dr. Kater reported that the appellant had 
been followed for anxiety and depression since 1989.  Copies 
of his records showed that the appellant had stress from her 
mother's death in 1990 and circumstantial as well as chronic 
anxiety and depression in July 1997.

On a VA examination in September 1999, the appellant stated 
that she had experienced progressive problems with anxiety 
and depression related to "chronic sexual harassment" during 
her military years.  She specified frequent, inappropriate 
sexual remarks, grabbing of a sexual nature, and an occasion 
when a man exposed himself to her.  She stated that she first 
sought treatment in 1990.  She also stated that, during her 
service, she was frequently blamed for things she had not 
done and was written up unfairly.  She specified that she had 
received no psychological evaluations or treatment prior to 
her military service.  A psychiatric evaluation was completed 
and the final diagnoses were anxiety disorder with depressive 
features in partial remission with moderate stress.  The 
examiner commented that the appellant presented with a mixed 
picture of significant anxiety and depression with an 
apparent onset in 1990, during military service.  

The Board, in its July 2002 decision, noted that the 
appellant had been granted service connection for a back 
injury sustained during a period of inactive duty training in 
February 1992; therefore, that specific period is considered 
active military service under 38 C.F.R. § 3.6.  As such, the 
presumption of soundness provided for in 38 C.F.R. § 3.304 
applies to that specific period of duty.  The Board also 
noted that a psychiatric disability existed prior to 1992, 
thus rebutting the presumption of soundness.  The Board 
ultimately denied the appellant's claim on the bases that a 
chronic psychiatric disability was not shown to have its 
onset during any period of active duty for training, nor to 
have chronically worsened during active duty for training, 
and nor to have resulted from any disease or injury during 
active duty for training.  There was also no evidence of 
PTSD.

Evidence received since the adjudication of the July 2002 
Board decision includes additional VA and private medical 
evidence, SSA records, and hearing transcripts  
Significantly, correspondence dated in March 2002 but 
received in March 2003 from Dr. Kater reflects that the 
appellant has PTSD caused by stress incurred during her 
service from 1989 to 1993.  Moreover, according to another 
letter from Dr. Kater, which was received in March 2008 
(dated February 2008), the appellant reported that her 
depression is related to her military service.  Dr. Kater 
stated that he "does not have her service records, nor had I 
seen her the first year after her discharge, so I do not have 
proof of an in-service occurrence.  Likewise, I have no proof 
or evidence to the contrary, so taking her word; I would have 
to say it is as likely as not that the psychological trauma 
she endured in the military led to her depression."  This 
newly-received evidence is material in that it shows a 
current diagnosis of PTSD and suggests a relationship between 
a current psychiatric disability and service.  This evidence, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. §3.156 (2008).  
Accordingly, the appellant's claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, is reopened.


ORDER

New and material evidence having been received to reopen the 
appellant's service connection claim for an acquired 
psychiatric disability, to include PTSD, the claim is 
reopened, and to that extent only, the claim is granted.

	
REMAND

Herein, the Board has reopened the appellant's service 
connection claim for an acquired psychiatric disability, to 
include PTSD.  Prior to analyzing this claim on the merits, 
the Board finds that further development is necessary.  

The record contains etiology opinions with respect to the 
service connection claims for an acquired psychiatric 
disability and fibromyalgia.  The appellant has not yet been 
afforded a VA examination to ascertain the etiology of 
fibromyalgia.  

With regard to her service connection claim for PTSD, the 
appellant asserts that any current diagnosis of PTSD is 
related to in-service sexual harassment.  Following a review 
of the record, the Board finds that there is an additional 
duty to assist her with the development of her service 
connection claim for PTSD based on the claimed sexual 
assault.  Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21-1 
(M21-1), Part III, regarding personal assault.  M21-1 notes 
that:  "Personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking."  M21-1, Part III, 5.14c. M21-1 identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include:  visits to a medical or counseling clinic 
or dispensary without a specific diagnosis or specific 
ailment; sudden requests that the appellant's military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3) (2003); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

Further, with regard to the increased rating claims for 
lumbar and cervical spine disabilities, the Board notes that 
the appellant was originally granted service connection for 
lumbar and cervical strains.  However, in a January 2005 
rating decision, the RO recharacterized those disabilities to 
include degenerative disc disease.  Review of the record 
shows that the RO has not advised the appellant of the 
criteria for rating disc disease of the spine and has not yet 
evaluated the spinal disabilities with such criteria.  

Finally, the Court recently held in Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008), that for an increased rating claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, under 
Vazquez, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the appellant with regard to her 
increased rating claims.  Thus, on remand the RO should 
provide corrective VCAA notice.

Additionally, the Board notes that as the adjudication of 
these claims may have an impact on the appellant's claim for 
TDIU, consideration of that matter is deferred pending 
completion of the above development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate her increased rating claims 
for service-connected lumbar and cervical 
spine disabilities.

(b) Notify the appellant of the 
information and evidence she is 
responsible for providing;

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal department 
or agency; and

(d) The notice should advise the appellant 
that to substantiate her increased rating 
claims, she must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disabilities, 
and the effect that the worsening has on 
her employment and daily life

(e) The RO should provide examples of the 
types of medical and lay evidence that the 
appellant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, for example, competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

(f) The appellant should be afforded a 
copy of the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating the 
disability on appeal.

(g) The appellant should also be advised 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from 0 percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

(h) Request that the appellant provide any 
evidence in her possession that pertains 
to her claims.

2.  The appellant should be afforded the 
opportunity to identify potential 
alternative sources of information to 
verify the claimed sexual harassment as 
set forth in M21-1, part III, 5.14(c).  
She should be informed that these 
alternative sources could include, but are 
not limited to, private medical records; 
civilian police reports; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor(s) 
in service, and if so, what was the nature 
of the specific stressor(s).  If official 
service records or alternative records 
discussed in M21-1, Part III, Sec. 5.14c 
corroborate the appellant's allegations of 
stressors occurring, the RO should specify 
that information.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disabilities 
that are present.  The examiner should 
review the entire claims folder.  A copy 
of this remand must be provided to the 
examiner prior to the examination.

The examiner should indicate all acquired 
psychiatric disabilities currently shown.  
In addition, the examiner must comment on 
the approximate date of onset and etiology 
of any diagnosed psychiatric disability as 
shown by the evidence of record, and in so 
doing, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of record 
based on his/her review of all of the 
evidence of record, particularly with 
respect to prior diagnoses of PTSD.  

If the RO has determined that the record 
establishes the existence of a 
stressor(s), and a current diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether each alleged 
stressor found to be established by the 
record is sufficient to produce PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all the 
evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.
  
Thereafter, the examiner should provide an 
opinion as to whether psychiatric 
disability that pre-existed the February 
1992 INACDUTRA period was aggravated 
during that INACDUTRA period.

The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed psychiatric disability 
is otherwise related to any verified 
period of ACDUTRA.  The examiner should 
reconcile any opinion with the clinical 
records dated in the 1990's; SSA records; 
VA psychiatric examination reports dated 
in January 1994, December 1995, and 
September 1999; and Dr. Kater's February 
2008 statement.  

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  The appellant should also be afforded 
a VA examination to determine the etiology 
of any currently diagnosed fibromyalgia.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.

The examiner should note whether the 
appellant currently has fibromyalgia.  The 
examiner should specifically note whether 
the musculoskeletal pain the appellant 
experiences is separate from the pain 
associated with her service- connected 
lumbar and cervical spine disabilities.

If a distinct diagnosis of fibromyalgia is 
made, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed fibromyalgia is 
related to any verified period of ACDUTRA.  
The examiner is asked to reconcile any 
opinion with the February 2008 statement 
from Dr. V.P.K.

If a diagnosis of fibromyalgia is not 
rendered, such finding should be 
reconciled with the private medical 
evidence showing such a diagnosis.  

A complete rationale for all opinions 
expressed must be provided.  

6.  The appellant should be afforded VA 
examination to determine the current 
nature and extent of her service-connected 
lumbar and cervical spine disabilities.  
The claims folder should be reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
performed.  The examiner is requested to:

Describe applicable ranges of motion in 
terms of degrees of the lumbar and 
cervical spine, and comment on whether 
there is functional loss due to pain, 
weakened movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost. 

The examiner should also confirm whether 
the appellant currently has degenerative 
disc disease of the lumbar spine.  See 
February 2006 VA examination report and 
associated x-rays.  Disc disease of the 
cervical spine is currently shown on MRI 
studies.  

For any currently shown disc disease of 
the lumbar and cervical spine, the 
examiner should indicate whether the 
appellant has experienced any 
incapacitating episodes of disc disease 
over the past year, and indicate the 
number and duration of those episodes (if 
any).  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician).  The examiner 
should also report any neurological 
impairment associated with the service 
connected lumbar and cervical spine 
disabilities.  

7.  Upon completion of the above-requested 
development, the RO should readjudicate 
the appellant's service connection claims 
for an acquired psychiatric disability, to 
include PTSD, and fibromyalgia; increased 
rating claims for lumbar and cervical 
spine disabilities; and the TDIU claim.  
All applicable laws and regulations, to 
include the criteria for rating 
degenerative disc disease, should be 
considered.  If any benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


